Exhibit 10.2

 

EXECUTION VERSION

 

EXCHANGE AND TERMINATION AGREEMENT

 

This Exchange and Termination Agreement (this “Agreement”), is entered into as
of August 16, 2017 (immediately following the occurrence of the H&E Termination
(as defined below)), by and among United Rentals (North America), Inc., a
Delaware corporation (“Parent”), Neff Corporation (“Company”), Neff Holdings LLC
(“Holdings”), the holders of LLC Options (the “LLC Optionholders”) and Mark
Irion (the “Management Representative”). The parties to this Agreement are
referred to herein as the “Parties” or, each individually, a “Party.” Any
capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement and Plan of Merger (the “Merger Agreement”), dated as of the
date hereof, by and among Parent, Company, and UR Merger Sub III Corporation, a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”), as
the Merger Agreement is in effect on the date hereof.

 

RECITALS

 

WHEREAS, Company and Wayzata Opportunities Fund II, L.P. (“Opportunities Fund”),
Wayzata Opportunities Fund Offshore II, L.P. (“Opportunities Fund Offshore” and,
together with Opportunities Fund, the “Stockholders” and each individually, a
“Stockholder”), are parties to that certain Second Amended and Restated Limited
Liability Company Agreement of Holdings, dated as of November 26, 2014 (as
amended, the “Holdings LLC Agreement”), pursuant to which, among other things,
the parties thereto provided for Holdings to redeem, upon notice therefor by a
Stockholder, Common Units of Holdings (“LLC Units”) owned by such Stockholder in
exchange for shares of Company Class A Common Stock or for cash (a
“Redemption”);

 

WHEREAS, in the event that a holder of LLC Units exercises its right to require
Holdings to effect a Redemption, Company has the right to elect to require that
such holder exchange its LLC Units subject to such Redemption directly with
Company for an equal number of shares of Company Class A Common Stock or for
cash (any such exchange, an “Exchange”);

 

WHEREAS, Company, the Stockholders, the LLC Optionholders, the Management
Representative and other members of Holdings from time to time are parties to
(a) that certain Tax Receivable Agreement, dated as of November 26, 2014 (as
amended, the “Tax Receivable Agreement”), pursuant to which Company is obligated
to make payments to certain parties thereto based on the reduction of Company’s
liability for U.S. federal, state and local income and franchise taxes arising
from adjustments to Holdings’ basis in its assets and imputed interest and
(b) that certain Registration Rights Agreement, dated as of November 26, 2014
(as amended, the “Registration Rights Agreement”), pursuant to which such
parties are entitled to certain rights with respect to the registration of
shares of Company Class A Common Stock issuable in an Exchange or a Redemption;

 

WHEREAS, on the date hereof (prior to the time at which the Parties executed and
delivered this Agreement), the Company terminated that Agreement and Plan of
Merger, dated as of July 14, 2017, by and among H&E Equipment Services, Inc.
(“H&E”), the Company and Yellow Iron Merger Co. in accordance with its terms
(such termination, the “H&E Termination”);

 

WHEREAS, upon the occurrence of the H&E Termination in accordance with the terms
thereof, the Exchange and Termination Agreement, dated as of July 14, 2017, by
and among H&E, Company, Holdings, the LLC Optionholders and the Management
Representative automatically terminated without further action by any of its
parties;

 

--------------------------------------------------------------------------------


 

WHEREAS, simultaneous with the execution and delivery of this Agreement,
Company, Parent and Merger Sub are entering into the Merger Agreement, pursuant
to which Merger Sub will be merged with and into Company, with Company surviving
that merger (the “Merger”); and

 

WHEREAS, immediately prior to the effective time of the Merger, the Parties
intend for (a) the Tax Receivable Agreement to be terminated by the parties
thereto, (b) the Registration Rights Agreement to be terminated by the parties
thereto, and (c) (i) the LLC Options to be exercised on a cashless basis
immediately prior to the Effective Time for LLC Units and (ii) the LLC
Optionholders to effect an Exchange of all such LLC Units resulting from the
exercise of their respective LLC Options directly with Company for an equal
number of shares of Company Class A Common Stock.

 

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the Parties,
intending to be legally bound, agree as follows:

 

1.             Exchange and Exercise.

 

(a)           Immediately prior to the Effective Time (but immediately after the
Specified LLC Option Exercise (as defined below)) and pursuant to Sections 11.01
through 11.03 of the Holdings LLC Agreement, all of the LLC Units owned by each
of the LLC Optionholders (after giving effect to the Specified LLC Option
Exercise) shall be exchanged directly with Company on a one-for-one basis for
shares of Company Class A Common Stock (the “Resulting Shares”) (each such
Exchange shall be collectively referred to herein as the “Specified Exchange”).

 

(b)           Immediately prior to the Effective Time and simultaneous with the
consummation of the Specified Exchange, Company shall (i) issue to each of the
LLC Optionholders such LLC Optionholder’s Resulting Shares and (ii) duly deliver
to each LLC Optionholder a certificate issued in the name of such LLC
Optionholder representing such LLC Optionholder’s Resulting Shares, duly
executed by the appropriate officers of Company and duly recorded on the books
of Company or its transfer agent in the name of such LLC Optionholder. Company
covenants that all shares of Company Class A Common Stock issuable to the LLC
Optionholders in the Specified Exchange will, upon issuance, be validly issued,
fully paid and non-assessable, free and clear of all taxes and Liens of any kind
(except for transfer restrictions of general applicability as may be provided
under the Securities Act and state securities laws).

 

(c)           The LLC Optionholders, Holdings and Company hereby (i) agree that
this Agreement shall constitute the Redemption Notice, the Contribution Notice
and the Exchange Election Notice for a Share Settlement pursuant to the Holdings
LLC Agreement and (ii) irrevocably waive any notice periods required or
permitted by the Holdings LLC Agreement in connection with the Specified
Exchange and any obligation to deliver any other notices or elections
thereunder. Subject to Section 6(a) hereof, the LLC Optionholders, Holdings and
Company hereby irrevocably waive the right to, as applicable, deliver a
Retraction Notice or otherwise revoke the Redemption Notice, Contribution Notice
or Exchange Election Notice. Company irrevocably agrees that the Specified
Exchange will be a Direct Exchange made by means of a Share Settlement. Any
capitalized terms used but not defined in this Section 1(c) shall have the
meanings set forth in the Holdings LLC Agreement. For the avoidance of doubt, if
this Agreement is terminated, any elections hereunder shall be null and void ab
initio, and neither the LLC Optionholders nor Company will be required to
consummate any Exchange or Redemption.

 

(d)           Immediately prior to the consummation of the Specified Exchange,
each LLC Option held by an LLC Optionholder that is outstanding and unexercised
as of immediately prior to the Specified Exchange shall be exercised on a
cashless basis (each such exercise shall be collectively referred to herein as
the “Specified LLC Option Exercise”) and the number of LLC Units issued to each
LLC Optionholder

 

2

--------------------------------------------------------------------------------


 

upon such exercise shall be reduced by the number of LLC Units having a value
(equal to the Merger Consideration) equal to the sum of the aggregate exercise
price of the LLC Options being exercised by such LLC Optionholder plus the
minimum Tax withholding required in connection with the exercise of the LLC
Options held by such LLC Optionholder (with such LLC Units so withheld to pay
such exercise price and Tax withholding to be treated as if they were provided
to the applicable LLC Optionholder). For the avoidance of doubt, if this
Agreement is terminated, neither the LLC Optionholders nor Holdings will be
required to consummate the Specified LLC Option Exercise.

 

2.             Terminations.

 

(a)           Effective immediately prior to the Effective Time, without the
requirement for any further action by any of the Parties, the Tax Receivable
Agreement shall be irrevocably terminated at no cost to the Management
Representative, the LLC Optionholders, Company, the Surviving Corporation,
Parent or any of their respective Subsidiaries and shall be of no further force
or effect, and all liabilities of the Management Representative, the LLC
Optionholders, Company, the Surviving Corporation, Parent and their respective
Subsidiaries relating thereto shall be irrevocably cancelled, extinguished and
waived. Notwithstanding anything to the contrary in the Tax Receivable Agreement
(including Sections 4.1(b) and 4.3 thereof), none of the Management
Representative, the LLC Optionholders, Company, the Surviving Corporation,
Holdings, Parent or any of their respective Subsidiaries shall have any payment
or other obligations under the Tax Receivable Agreement resulting from the
consummation of the transactions contemplated by this Agreement, the Merger
Agreement or otherwise. Each of Company and Parent hereby acknowledges and
agrees that the substantial economic, financial and pecuniary benefits that the
Stockholders are foregoing as a result of the termination of the Tax Receivable
Agreement pursuant hereto is conferring substantial economic, financial and
pecuniary benefits to Company and its stockholders.

 

(b)           Effective immediately prior to the Effective Time, without the
requirement for any further action by any of the Parties, the Registration
Rights Agreement shall be irrevocably terminated at no cost to the Management
Representative, the LLC Optionholders, Company, the Surviving Corporation,
Parent or any of their respective Subsidiaries and shall be of no further force
or effect, and all liabilities of the Management Representative, the LLC
Optionholders, Company, the Surviving Corporation, Parent and their respective
Subsidiaries relating thereto shall be irrevocably cancelled, extinguished and
waived.

 

(c)           In consideration of the mutual agreements herein contained,
effective as of the Effective Time, the Management Representative and the LLC
Optionholders, each on behalf of itself and its respective affiliates (excluding
for this purpose Company and its Subsidiaries) and Releasing Representatives,
fully, finally and forever releases, discharges and waives any and all civil
actions, causes of action, claims, costs of suit, counterclaims, debts, demands,
judgments, liabilities, obligations and actions for legal fees, in law or in
equity, known or unknown, asserted or not, existing or not, of whatever kind or
nature, in any jurisdiction, including in arbitration proceedings or any other
forum, which have arisen or may arise in the future under the Tax Receivable
Agreement, the Registration Rights Agreement or the Holdings LLC Agreement
against Company, the Surviving Corporation, Holdings, Parent and their
respective Subsidiaries and Releasing Representatives; provided, however, that
nothing contained herein shall operate to release any claims, liabilities or
obligations related to, or amend, modify or terminate, (A) any term or provision
of the Holdings LLC Agreement (as in effect as of immediately prior to the date
hereof) that provides any officer or manager of Holdings, or any officer or
manager of Holdings that was serving at the request of Holdings as a manager,
officer, director, principal, member, employee or agent of any direct or
indirect Subsidiary of Holdings, with rights of indemnification or reimbursement
or advancement of expenses, including, without limitation, any term or provision
set forth in Section 7.04 of the Holdings LLC Agreement (as in effect on the
date hereof) to the extent applicable to any such officer or manager of
Holdings, (B) any term or provision of the Holdings LLC Agreement (as in effect
as of

 

3

--------------------------------------------------------------------------------


 

immediately prior to the Effective Time) that provides the Company, the
Management Representative, any LLC Optionholder or any of their respective
affiliates, Subsidiaries or Releasing Representatives with rights of exculpation
and/or limitation of liability (but expressly excluding any rights to
indemnification, reimbursement or advancement of expenses other than as set
forth in clause (A)), including, without limitation, any term or provision set
forth in any of Sections 3.01(c), 3.07, 6.09(a), 7.01(a) and 7.01(c) of the
Holdings LLC Agreement (as in effect on the date hereof), (C) the Surviving
Reporting Obligation (as defined below), and (D) any term or provision of the
Holdings LLC Agreement (as in effect on the date hereof) that provides for the
maintenance of capital accounts or the allocation of items of income, gain,
loss, deduction or credit, including, without limitation, any term or provision
set forth in Article V of the Holdings LLC Agreement (as in effect on the date
hereof) (in the case of this clause (D), solely with respect to any taxable
period ending on or before the Closing Date, or any taxable period beginning
before the Closing Date and ending after the Closing Date). The terms,
provisions and obligations described in clauses (A), (B), (C) and (D) of the
proviso of the immediately preceding sentence shall be collectively referred to
herein as the “Continuing Provisions”. The term “Releasing Representatives”
means the affiliates, agents, assigns, attorneys, directors, employees,
officers, owners, parents, partners, representatives, members, shareholders,
heirs, auditors, consultants, predecessors, divisions, managers, trustees and
advisors (including past, present and future of any and all of the foregoing) of
any Party or person.

 

3.             Representations and Warranties of the LLC Optionholders. Each of
the LLC Optionholders hereby represents and warrants to each other Party as
follows:

 

(a)           Authority; Binding Nature. Such LLC Optionholder has full power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby to
be consummated by such LLC Optionholder. The execution and delivery of this
Agreement by such LLC Optionholder, the performance of such LLC Optionholder’s
obligations hereunder and the consummation by such LLC Optionholder of the
transactions contemplated hereby to be consummated by such LLC Optionholder have
been duly and validly authorized by all necessary action on the part of such LLC
Optionholder. No other proceedings on the part of such LLC Optionholder are
necessary to approve this Agreement by such LLC Optionholder or to consummate
the transactions contemplated hereby to be consummated by such LLC Optionholder.
This Agreement has been duly and validly executed and delivered by such LLC
Optionholder and (assuming due authorization, execution and delivery by the
other Parties) constitutes a valid and binding obligation of such LLC
Optionholder, enforceable against such LLC Optionholder in accordance with its
terms (except in all cases as such enforceability may be limited by the
Enforceability Exceptions).

 

(b)           Ownership of LLC Options. As of the date hereof (after giving
effect to the occurrence of the H&E Termination), such LLC Optionholder
beneficially owns LLC Options set forth opposite the name of such LLC
Optionholder on Exhibit A hereto free and clear of any proxy, voting or transfer
restriction, adverse claim or other Lien (except for transfer restrictions
imposed by Holdings LLC Agreement and transfer restrictions of general
applicability as may be provided under the Securities Act and state securities
laws). As of the date hereof, the LLC Options set forth opposite the name of
such LLC Optionholder on Exhibit A hereto entitle such LLC Optionholder, upon
exercise (and prior to giving effect to withholding for exercise price and taxes
as contemplated by Section 1(d)), to the number of LLC Units set forth opposite
the name of such LLC Optionholder on Exhibit A hereto. Such LLC Optionholder has
the sole power to dispose of its LLC Options and good and valid title to such
LLC Options. As of the date hereof, such LLC Optionholder does not own any
securities of Holdings other than such LLC Options (for the avoidance of doubt,
excluding securities of Holdings indirectly held by virtue of owning shares of
Class A Common Stock).

 

(c)           No Conflicts. Neither the execution and delivery of this Agreement
by such LLC

 

4

--------------------------------------------------------------------------------


 

Optionholder, nor the performance by such LLC Optionholder of its obligations
under this Agreement, will (i) violate any Law applicable to such LLC
Optionholder or any of its properties or assets, (ii) result in the creation by
such LLC Optionholder of any Lien upon its LLC Options or (iii) violate,
conflict with, result in the loss of any material benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, or accelerate the performance required by
such LLC Optionholder under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, permit, lease,
agreement or other instrument or obligation to which such LLC Optionholder is a
party, or by which such LLC Optionholder or any of its properties or assets may
be bound or affected, except for, in the case of clause (iii), any such
violations, conflicts, losses, defaults, terminations, cancellations or
accelerations that would not reasonably be expected to prevent the performance
by such LLC Optionholder of its obligations under this Agreement.

 

(d)           Absence of Litigation. As of the date hereof, there is no suit,
action, investigation, claim or proceeding pending or, to such LLC
Optionholder’s knowledge, threatened against or involving or affecting, such LLC
Optionholder or its LLC Options that would reasonably be expected to impair the
ability of such LLC Optionholder to perform fully its obligations hereunder or
to consummate on a timely basis the transactions contemplated hereby to be
consummated by such LLC Optionholder.

 

(e)           Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission that is payable by Company, the Surviving Corporation,
Parent or any of their respective Subsidiaries in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
such LLC Optionholder (excluding, for the avoidance of doubt, any such broker,
investment banker, financial advisor or other Person retained or engaged by
Company).

 

4.             Representations and Warranties of Parent, Company, Holdings and
the Management Representative. Parent, Company, Holdings and the Management
Representative hereby represent and warrant, severally and not jointly, to each
other Party as follows (provided, that (x) the representation and warranty made
in Section 4(d) shall only be made by Parent, and (y) the representations and
warranties made in Sections 4(e) and 4(f) shall only be made by Company and
Holdings):

 

(a)           Authority; Binding Nature. Such Party has full power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby to be consummated by such
Party. The execution and delivery of this Agreement by such Party, the
performance of such Party’s obligations hereunder and the consummation by such
Party of the transactions contemplated hereby to be consummated by such Party
have been duly and validly authorized by all necessary action on the part of
such Party. No other proceedings on the part of such Party are necessary to
approve this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by such Party
and constitutes a valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms (except in all cases as such
enforceability may be limited by the Enforceability Exceptions).

 

(b)           No Conflicts. Neither the execution and delivery of this Agreement
by such Party, nor the performance by such Party of its obligations under this
Agreement, will (i) violate any Law applicable to such Party or any of its
properties or assets, or (ii) violate, conflict with, result in the loss of any
material benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, or accelerate
the performance required by such Party under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
permit, lease, agreement or other instrument or obligation to which such Party
is a party, or by which such Party or its respective properties or assets may

 

5

--------------------------------------------------------------------------------


 

be bound or affected.

 

(c)           Absence of Litigation. As of the date hereof, there is no suit,
action, investigation, claim or proceeding pending or, to such Party’s
knowledge, threatened against or involving or affecting, such Party that would
reasonably be expected to impair the ability of such Party to perform fully its
obligations hereunder or to consummate on a timely basis the transactions
contemplated hereby to be consummated by such Party.

 

(d)           Ownership of Equity Interests. Parent does not own, beneficially
or of record, any securities of Company or Holdings.

 

(e)           LLC Units and LLC Options. As of the date hereof, the LLC Options
owned by each of the LLC Optionholders (as set forth on Exhibit A) constitute
all of the issued and outstanding LLC Options. As of the date hereof, there are
no other Equity Interests of Holdings outstanding other than such LLC Options
and LLC Units owned by the Stockholders.

 

(f)            H&E Termination.  Prior to the execution and delivery of this
Agreement by the Parties, the H&E Termination occurred and became effective.

 

5.             Tax Matters.

 

Company shall and, following the Merger, Parent will cause Company and the
Surviving Corporation to, comply with the obligations of Company under
(i) Section 8.03 of the Holdings LLC Agreement as in effect as of the date
hereof and (ii) the second and third sentences of Section 9.01 of the Holdings
LLC Agreement as in effect as of the date hereof (such obligations,
collectively, the “Surviving Reporting Obligation”). Effective immediately
following the Effective Time, Company, the Surviving Corporation and Holdings
shall have no further obligations or liabilities (other than obligations and/or
liabilities under or with respect to the Continuing Provisions) to the LLC
Optionholders or the Management Representative pursuant to or in respect of the
Holdings LLC Agreement and the Surviving Company may amend, restate or terminate
the Holdings LLC Agreement in its sole discretion; provided, however, that the
Continuing Provisions shall continue in full force and effect.

 

6.             Miscellaneous.

 

(a)           Term. This Agreement shall remain in full force and effect unless
and until the Support Agreement is terminated in accordance with its terms
(except for a termination of the Support Agreement on account of the
consummation of the Merger). In the event that the Merger Agreement is
terminated in accordance with its terms, (i) this Agreement shall automatically
and immediately terminate and be of no further force and effect, all without the
need for any further action of the part of (or notice to) any person and
(ii) there shall be no liability or obligation hereunder on the part of any
Party or any of their respective affiliates, or any of their respective
managers, directors, stockholders, members, partners, officers, employees,
agents, consultants, accountants, attorneys, investment bankers, financial
advisors, representatives, successors or assigns. Without limiting the
immediately preceding sentence, if this Agreement is terminated then the
Stockholders shall not be required to consummate the Specified Exchange. None of
the representations or warranties made by any Party in Section 3 or Section 4
hereof, as applicable, shall survive the termination of this Agreement or the
Effective Time.

 

(b)           Further Actions. Following the date hereof, the Parties shall take
all actions reasonably necessary and execute and deliver all documents and
instruments to each other and third parties (including Company’s stock transfer
agent) reasonably requested by a Party to give effect to the transactions
contemplated hereby immediately prior to the Effective Time. The Parties agree
that the

 

6

--------------------------------------------------------------------------------


 

Effective Time shall not occur until such time as all of the transactions
contemplated by Sections 1 and 2 have become effective.

 

(c)           Amendments and Waivers. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each of the Parties. No failure on the
part of any Party to exercise any power, right, privilege or remedy under this
Agreement, and no delay on the part of any Party in exercising any power, right,
privilege or remedy under this Agreement, shall operate as a waiver of such
power, right, privilege or remedy; and no single or partial exercise of any such
power, right, privilege or remedy shall preclude any other or further exercise
thereof or of any other power, right, privilege or remedy. Any agreement on the
part of a Party to any such waiver shall be valid only if set forth in a written
instrument signed on behalf of such Party, but such waiver or failure to insist
on strict compliance with an obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

(d)           Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or other electronic means, including
signatures received as a .pdf attachment to electronic mail), all of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart.

 

(e)           Applicable Law; Jurisdiction; Waiver of Jury Trial. This
Agreement, and any Action, dispute or other controversy arising out of or
relating hereto shall be governed by, and construed in accordance with, the Laws
of the State of Delaware, without regard to any applicable conflicts of law
principles thereof. Each Party agrees that any action or proceeding in respect
of any claim arising out of or related to this Agreement or the transactions
contemplated hereby shall be brought, heard, tried and determined exclusively in
the Chosen Courts, and, solely in connection with claims arising under this
Agreement or the transactions that are the subject of this Agreement,
(i) irrevocably and unconditionally submits to the exclusive jurisdiction of the
Chosen Courts, (ii) irrevocably and unconditionally waives any objection to
laying venue in any such action or proceeding in the Chosen Courts,
(iii) irrevocably and unconditionally waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any Party and
(iv) agrees that service of process upon such Party in any such action or
proceeding that is given in accordance with Section 6(f) or in such other manner
as may be permitted by applicable Law, shall be valid, effective and sufficient
service thereof. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT:  (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY SUCH ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6(e).

 

(f)            Notices. All notices and other communications hereunder shall be
in writing and shall be

 

7

--------------------------------------------------------------------------------


 

deemed duly given or received (i) when personally delivered, (ii) on the date
sent by email of a “portable document format” (.pdf) document (so long as
written notice of such transmission is sent within two (2) business days
thereafter by another delivery method hereunder) or (iii) one (1) business day
following the date sent if such notice is sent by FedEx or another nationally
recognized overnight delivery service. All notices hereunder shall be delivered
to the addresses set forth below, or pursuant to such other instructions as may
be designated in writing by the Party to receive such notice:

 

(i)

 

if to Company or Holdings, to:

 

 

 

 

 

 

Neff Corporation

 

 

 

3750 NW 87th Avenue

 

 

 

Suite 400

 

 

 

Miami, Florida 33178-2433

 

 

 

Attention:

Mark Irion

 

 

 

Email:

MIrion@Neffcorp.com

 

 

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

 

Akin Gump Strauss Hauer & Feld LLP

 

 

 

One Bryant Park

 

 

 

Bank of America Tower

 

 

 

New York, New York 10036-6745

 

 

 

Attention:

Daniel I. Fisher

 

 

 

 

Zachary N. Wittenberg

 

 

 

Email:

dfisher@akingump.com

 

 

 

 

zwittenberg@akingump.com

 

 

 

 

 

(ii)

 

if to Parent, to:

 

 

 

 

 

 

United Rentals (North America), Inc.

 

 

 

100 First Stamford Place, Suite 700

 

 

 

Stamford, CT 06902

 

 

 

Attention:

Michael J. Kneeland

 

 

 

 

Craig A. Pintoff

 

 

 

Email:

mkneelan@ur.com

 

 

 

 

cpintoff@ur.com

 

 

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

 

Sullivan & Cromwell LLP

 

 

 

125 Broad Street

 

 

 

New York, New York 10004

 

 

 

Attention:

Francis J. Aquila

 

 

 

 

Scott B. Crofton

 

 

 

Email:

aquilaf@sullcrom.com

 

 

 

 

croftons@sullcrom.com

 

 

 

 

 

(iii)

 

if to the Management Representative or an LLC Optionholder, to:

 

 

 

 

 

 

Neff Corporation

 

 

 

3750 N.W. 87111 Avenue, Suite 400

 

 

 

Miami, Florida 33178

 

 

 

Attn:

Chief Financial Officer

 

 

 

Facsimile:

(305) 513-4156

 

 

 

E-mail:

mirion@neffcorp.com

 

8

--------------------------------------------------------------------------------


 

(g)           Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings.

 

(h)           Assignment; Third Party Beneficiaries; Transferees. Neither this
Agreement nor any of the rights, interests or obligations shall be assigned by
any of the Parties (whether by operation of Law or otherwise) without the prior
written consent of the other Parties; provided that Parent may assign this
Agreement to one or more of its direct or indirect wholly-owned subsidiaries. No
assignment shall relieve the assigning party of any of its obligations
hereunder. Any purported assignment in contravention hereof shall be null and
void. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns. This Agreement (including the documents and
instruments referred to herein) is not intended to and does not confer upon any
Person (other than the Parties and, solely with respect to Section 6(k) hereof,
the No Recourse Parties (as defined below)) any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein.

 

(i)            Severability. The provisions of this Agreement shall be deemed
severable. Whenever possible, each provision or portion of any provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction or the application of that provision, in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction such that a suitable and equitable provision shall be
substituted for that provision in order to carry out, so far as may be valid and
enforceable, the intent and purpose of the invalid or unenforceable provision.

 

(j)            Enforcement. The Parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
its specific terms or were otherwise breached and that the Parties may not have
an adequate remedy at Law in the event that any of the obligations of this
Agreement were not performed in accordance with its specific terms or otherwise
breached. Accordingly, the Parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and
provisions hereof, in addition to any other remedy to which they are entitled at
Law or in equity, including monetary damages. Each of the Parties hereby further
waives (i) any defense in any action for specific performance that a remedy at
Law would be adequate, (ii) an award of performance is not an appropriate remedy
for any reason at Law or equity, and (iii) any requirement under any Law to post
security or a bond or similar undertaking as a prerequisite to obtaining
equitable relief.

 

(k)           Non-Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that the Stockholders
may be partnerships, the Parties covenant, agree and acknowledge that no
recourse under this Agreement shall be had against any former, current or future
directors, officers, agents, affiliates, limited partners, general partners,
members, managers, employees, stockholders or equity holders of any Stockholder,
or any former, current or future directors, officers, agents, affiliates,
employees, general or limited partners, members, managers, employees,
stockholders or equity holders of any of the foregoing, as such (any such
Person, a “No Recourse Party”), whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any

 

9

--------------------------------------------------------------------------------


 

statute, regulation or other applicable Law, it being expressly agreed and
acknowledged that no liability whatsoever shall attach to, be imposed on or
otherwise be incurred by any No Recourse Party for any obligation of any
Stockholder under this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

 

(l)            Obligations Several. The obligations of the LLC Optionholders
under this Agreement shall be several and not joint and several.

 

(m)          Certain Acknowledgments. Parent, Holdings and Company hereby
irrevocably acknowledge and agree that:

 

(i)            the consummation of the Specified Exchange by each of the LLC
Optionholders shall be exempt from the operation of Section 16(b) of the
Exchange Act; and

 

(ii)           the fair market value of each of the LLC Units owned each of the
LLC Optionholders that are exchanged for shares of Company Class A Common Stock
pursuant to the Specified Exchange is equal to the Merger Consideration and, as
such, there is no profit or gain realized by any of the LLC Optionholders upon
the sale or other disposition of any such shares of Company Class A Common Stock
pursuant to the Merger.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

UNITED RENTALS (NORTH AMERICA), INC.

 

 

 

 

 

By:

/s/ Michael J. Kneeland

 

Name:

Michael J. Kneeland

 

Title:

President & CEO

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

NEFF CORPORATION

 

 

 

 

 

By:

/s/ Mark Irion

 

Name:

Mark Irion

 

Title:

Chief Financial Officer

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

NEFF HOLDINGS, LLC

 

By:  Neff Corporation, its managing member

 

 

 

 

 

By:

/s/ Mark Irion

 

Name:

Mark Irion

 

Title:

Chief Financial Officer

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

 

/s/ Graham Hood

 

 

Graham Hood

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

 

/s/ James Continenza

 

 

James Continenza

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

 

/s/ Mark Irion

 

 

Mark Irion

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

 

/s/ Robert Singer

 

 

Robert Singer

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

 

/s/ Steve Michaels

 

 

Steve Michaels

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

 

/s/ Westley Parks

 

 

Westley Parks

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

MANAGEMENT REPRESENTATIVE:

 

Mark Irion

 

 

 

 

 

/s/ Mark Irion

 

[Signature Page for Exchange and Termination Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Optionholder

 

Number of LLC
Options

 

Number of LLC
Units(1)

 

Graham Hood

 

354,288

 

354,288

 

James Continenza

 

20,433

 

20,433

 

Mark Irion

 

211,272

 

211,272

 

Robert Singer

 

14,303

 

14,303

 

Steve Michaels

 

60,131

 

60,131

 

Westley Parks

 

97,510

 

97,510

 

 

--------------------------------------------------------------------------------

(1)         Does not give effect to the exercise price and tax withholding
contemplated by Section 1(d).

 

--------------------------------------------------------------------------------